DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The Office Action is responsive to amendments filed for No. 16/702377 on April 27, 2022. Please note claims 1-18 remain in the application. 
In response to the amendments filed to claims 16, the previous objections directed toward minor informalities have been withdraw. 
Response to Arguments
3.	Applicant's arguments filed April 27, 2022 have been fully considered but they are not persuasive for the following reasons:
With respect to claim 1, applicant alleges that “Doshida does not explicitly teach the combination of two different sound transducer technologies, namely an electrodynamic approach in combination with a piezoelectrical approach/bending approach to be used in the same transducer” (See Remarks in Pgs. 9-10).
In response, Examiner disagrees. The applicant has misconstrued the rejection set forth in the Non-Final Office Action dated on December 27, 2021, which explicitly states that Doshida teaches the combination of two different sound transducer technologies, namely an electromagnetic sounding body 31 approach in combination with a  piezoelectric sounding body 32 approach to be used in the same sounding unit 300 (See Non-Final pgs. 3-4). The rejection further explains that what Doshida fails to explicitly teach that the piezoelectric sounding body is a bending actuator. The secondary reference (i.e. Stoppel) is merely use to address the bending actuator (See Non-Final pgs. 3-4). The specific structure is address (i.e. the combination of two different sound transducer technologies, namely an electrodynamic approach in combination with a piezoelectrical approach to be used in the same transducer) by the primary reference (i.e. Doshida) as shown in Fig. 19 (See Non-Final pgs. 3-4). Doshida in view of Stoppel to obtain the invention specified in independent claim 1. 

With respect to claims 2-17, applicant traverses all rejections for reasons similar to those discussed for independent claim 1. In response, see the response directed to independent claim 1 above.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-5, 10-12, 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Doshida et al. (hereinafter Doshida) US-PG-PUB No. 2016/0119721 in view of Stoppel et al. (hereinafter Stoppel) US-PG-PUB No. 2020/0100033.

Regarding claim 1, Doshida teaches
Sound transducer (Fig. 19 shows a Sounding Unit 300) comprising: 
a substrate (Fig. 19 shows a base 312); 
a membrane (Fig. 19 shows a vibration plate E1) which is formed within the substrate (i.e. base 312), is connected to at least one integrated permanent magnet (Fig. 19 shows a permanent magnet E2) and is electrodynamically controllable since electromagnetic force cause the vibration plate (i.e. membrane) E1 to vibrate….Para. [0070], Lines 6-7. Doshida further teaches of a piezoelectric sounding body 32 which is applied onto the vibration plate (i.e. membrane) E1and is piezoelectrically controlled separately from the vibration plate (i.e. membrane) E1 (the vibration plate 323 of the piezoelectric sounding body 32 and the vibration plate E1 of the electromagnetic sounding body 31can vibrate independently without interfering with each other Para. [0146], Lines 13-15); wherein the piezoelectric sounding body 32 is configured to emit a sound (Para. [0016], Lines 7-10).
Doshida does not explicitly teach that the piezoelectric sounding body is a bending actuator.
	Stoppel teaches in Fig 1a of a bending actuator form by a first bending actuator 10 and a second bending actuator 12.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the piezoelectric sounding body, as taught by Doshida, with the bending actuator, as taught by Stoppel. The motivation is to increased bending force by using the bending actuator, thus improved sound pressure and frequency response of the sound transducer.

Regarding claim 2, the combination of Doshida and Stoppel teach all the features with respect to claim 1 as outlined above.
The combination of Doshida and Stoppel do not explicitly teach that the bending actuator comprises a membrane divided by a gap.
Stoppel teaches in Fig 1a that the bending actuator form by a first bending actuator 10 and a second bending actuator 12 comprises a membrane divided by a slit 14.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bending actuator, as taught by the combination of Doshida and Stoppel, with the bending actuator comprises the membrane divided by the gap, as taught by Stoppel. The motivation is to use the gap to reduce or regulate the airflow between the front sides and the rear sides of the bending actuator.

Regarding claim 3, the combination of Doshida and Stoppel teach all the features with respect to claim 2 as outlined above. Stoppel teaches in Fig 1a that the membrane divided by the gap comprises two halves (the bending actuator form by a first bending actuator 10 and a second bending actuator 12).

Regarding claim 4, the combination of Doshida and Stoppel teach all the features with respect to claim 2 as outlined above. Stoppel teaches that the gap is smaller than 5 µm, smaller than 25                         
                            µ
                        
                    m, smaller than 50 µm, or smaller than 100 µm in a non-deflected state of the bending actuator (The two actuators 10 and 12 are arranged opposite to each other so that a slit 14, for example of 5 μm, 25 μm or 50 μm (generally in the range between 1 μm and 90 μm, advantageously smaller than 50 μm or smaller than 20 μm), is present between the two….Para. [0049], Lines 1-5).

Regarding claim 5, the combination of Doshida and Stoppel teach all the features with respect to claim 1 as outlined above. Stoppel teaches that the bending actuator comprises an additional membrane driven by the bending actuator (the piezoelectric material of the actuators 10 and 12 deforms itself and causes the actuators 10 and 12 to bend out of the plane. This bending results in a displacement of air. With a cyclical control signal, the respective actuator 10 and 12 is excited to vibrate in order to emit (or in the case of a microphone: to receive) a sound signal….Para. [0050], Lines 1-14).

Regarding claim 10, the combination of Doshida and Stoppel teach all the features with respect to claim 1 as outlined above. Doshida teaches in Fig. 19 that the sound transducer (i.e. sounding unit 300) comprises a coil (Fig. 19 shows a voice coil E3) which interacts with the at least one integrated permanent magnet (i.e. permanent magnet E2) so as to electrodynamically drive the membrane (i.e. vibration plate E1)…(Para. [0070], Lines 1-12).

Regarding claim 11, the combination of Doshida and Stoppel teach all the features with respect to claim 10 as outlined above. Doshida teaches that the coil is arranged centrally below the membrane (The voice coil E3 is formed by a conductive wire wound around a bobbin serving as a winding core, and is joined to the center of the vibration plate E1….Para. [0070], Lines 1-3)

Regarding claim 12, the combination of Doshida and Stoppel teach all the features with respect to claim 10 as outlined above. Doshida teaches in Fig. 19 that the coil is coupled to a core which is arranged centrally below the membrane (The voice coil E3 is formed by a conductive wire wound around a bobbin serving as a winding core, and is joined to the center of the vibration plate E1….Para. [0070], Lines 1-3)

Regarding claim 14, the combination of Doshida and Stoppel teach all the features with respect to claim 1 as outlined above. Doshida teaches that the sound transducer is configured to map a first frequency range by means of the electrodynamically drivable membrane (The electromagnetic sounding body 31 is constituted by a speaker unit that functions as a woofer to play back low-pitch sounds. In this embodiment, it is constituted by a dynamic speaker that primarily generates sound waves of 7 kHz or below…Para. [0068], Lines 1-5) and to map a second frequency range by means of the bending actuator (The piezoelectric sounding body 32 constitutes a speaker unit that functions as a tweeter to play back high-pitch sounds. In this embodiment, its oscillation frequency is set in such a way to primarily generate sound waves of 7 kHz or above…Para. [0077], Lines 1-5), the second frequency range comprising frequencies higher than those of the first frequency range since the piezoelectric sounding body 32 is designed to produce high audio frequencies.  

Regarding claim 15, the combination of Doshida and Stoppel teach all the features with respect to claim 1 as outlined above. Doshida teaches that a signal processing configured to split a frequency range that is to be transmitted into first and second frequency ranges (Fig. 19 shows a passage 35 functions as a low-pass filter that cuts, from among the sound waves generated by the electromagnetic sounding body, those high-frequency components of or above a specified level. This way, sound waves in a specified low-frequency band can be output without affecting the frequency characteristics of high-pitch sound waves generated by the piezoelectric sounding body…Para. [0018], Lines 1-7), wherein signals belonging to the first frequency range are electrodynamically reproduced by means of the sound transducer (The electromagnetic sounding body 31 is constituted by a speaker unit that functions as a woofer to play back low-pitch sounds. In this embodiment, it is constituted by a dynamic speaker that primarily generates sound waves of 7 kHz or below…Para. [0068], Lines 1-5), and signals belonging to the second frequency range are reproduced by means of the bending actuator (The piezoelectric sounding body 32 constitutes a speaker unit that functions as a tweeter to play back high-pitch sounds. In this embodiment, its oscillation frequency is set in such a way to primarily generate sound waves of 7 kHz or above…Para. [0077], Lines 1-5), the second frequency range comprising frequencies higher than those of the first frequency range since the piezoelectric sounding body 32 is designed to produce high audio frequencies.

Regarding claim 15, the combination of Doshida and Stoppel teach all the features with respect to claim 1 as outlined above. Doshida teaches that two different transducer drive technologies are used (The electromagnetic sounding body 31 is driven to generate low-pitch sound waves primarily of 7 kHz or below. With the piezoelectric sounding body 32, on the other hand, the vibration plate 321 vibrates due to the expansion/contraction action of the piezoelectric element 322, and high-pitch sound waves primarily of 7 kHz or above are generated…..Para. [0114]-[0115]).

7.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Doshida et al. (hereinafter Doshida) US-PG-PUB No. 2016/0119721 in view of Stoppel et al. (hereinafter Stoppel) US-PG-PUB No. 2020/0100033 and further in view of Carlson et al. (hereinafter Carlson) US-PAT No. 3,701,865.

Regarding claim 7, the combination of Doshida and Stoppel teach all the features with respect to claim 1 as outlined above.
The combination of Doshida and Stoppel do not explicitly teach that the membrane is spring-mounted in relation to the substrate.
	Carlson teaches of in Fig. 2 of a diaphragm assembly 16 is supported by a flexible surround 30 in relation to the carrier 12 (Col. 3, Lines 49-51). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sound transducer, as taught by the combination of Doshida and Stoppel, with the membrane is spring-mounted in relation to the substrate, as taught by Carlson. The motivation is to use spring-mounted to limit the maximum mechanical excursion of the membrane.

Regarding claim 8, the combination of Doshida, Stoppel and Carlson teach all the features with respect to claim 7 as outlined above. Carlson teach in Fig. 2 that the spring mounting is implemented by an elastic connection (flexible surround 30….Col. 3, Lines 49-51)

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Doshida et al. (hereinafter Doshida) US-PG-PUB No. 2016/0119721 in view of Stoppel et al. (hereinafter Stoppel) US-PG-PUB No. 2020/0100033 and further in view of Hwang et al. (hereinafter Hwang) US-PG-PUB No. 2011/0051985.

Regarding claim 9, the combination of Doshida and Stoppel teach all the features with respect to claim 1 as outlined above.
The combination of Doshida and Stoppel do not explicitly teach that the membrane acts as a piston-type transducer.
	Hwang teaches of a piston diaphragm 130 that move in a piston motion (Para. [0042], Lines 1-3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane, as taught by the combination of Doshida and Stoppel, with the membrane acts as the piston-type transducer, as taught by Hwang. The motivation is to use the piston diaphragm to increase the output of the sound transducer by using piston motion.

9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Doshida et al. (hereinafter Doshida) US-PG-PUB No. 2016/0119721 in view of Stoppel et al. (hereinafter Stoppel) US-PG-PUB No. 2020/0100033 and further in view of Rusconi et al. (hereinafter Rusconi) US-PG-PUB No. 2020/0196067.

Regarding claim 13, the combination of Doshida and Stoppel teach all the features with respect to claim 1 as outlined above.
The combination of Doshida and Stoppel do not explicitly teach that the membrane is a silicon membrane.
	Rusconi teaches of a diaphragm made of a silicon material (Para. [0014], Lines 1-2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane, as taught by the combination of Doshida and Stoppel, with the silicon membrane, as taught by Rusconi. The motivation is to use the silicon membrane to improve the velocity and damping of the membrane.

10.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Doshida et al. (hereinafter Doshida) US-PG-PUB No. 2016/0119721 in view of Schenk et al. (hereinafter Schenk) US-PG-PUB No. 2020/00087138 and further in view of Stoppel et al. (hereinafter Stoppel) US-PG-PUB No. 2020/0100033.

Regarding claim 16, Doshida teaches
Headphone (earphones 300…Para. [0143], Lines 1-3) comprising: 
Fig. 19 shows a sounding unit comprising: 
a substrate (Fig. 19 shows a base 312); 
a membrane (Fig. 19 shows a vibration plate E1) which is formed within the substrate (i.e. base 312), is connected to at least one integrated permanent magnet (Fig. 19 shows a permanent magnet E2) and is electrodynamically controllable since electromagnetic force cause the vibration plate (i.e. membrane) E1 to vibrate….Para. [0070], Lines 6-7. Doshida further teaches of a piezoelectric sounding body 32 which is applied onto the vibration plate (i.e. membrane) E1and is piezoelectrically controlled separately from the vibration plate (i.e. membrane) E1 (the vibration plate 323 of the piezoelectric sounding body 32 and the vibration plate E1 of the electromagnetic sounding body 31can vibrate independently without interfering with each other Para. [0146], Lines 13-15).
Doshida does not explicitly teach that the sounding unit is a Micro-Electro-Mechanical System (MEMS) sound transducer.
	Schenk teaches of a MEMS transducer (Para. [0034], Lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the sounding unit, as taught by Doshida, with the MEMS transducer, as taught by Schenk. The motivation is to use lower power consumption of the headphone by using the MEMS transduce.
The combination of Doshida and Schenk do not explicitly teach that the piezoelectric sounding body is a bending actuator.
	Stoppel teaches in Fig 1a of a bending actuator form by a first bending actuator 10 and a second bending actuator 12.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the piezoelectric sounding body, as taught by the combination of Doshida and Schenk, with the bending actuator, as taught by Stoppel. The motivation is to increase the bending force by using the bending actuator, thus improved sound pressure and frequency response of the sound transducer.

11.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Doshida et al. (hereinafter Doshida) US-PG-PUB No. 2016/0119721 in view of Stoppel et al. (hereinafter Stoppel) US-PG-PUB No. 2020/0100033 and further in view of Guillaud US-PAT No. 2,576,679.

Regarding claim 17, (the apparatus in Doshida can be used to practice the method steps of claim 17) 
Doshida teaches
Sound transducer (Fig. 19 shows a Sounding Unit 300) comprising: 
a substrate (Fig. 19 shows a base 312); 
a membrane (Fig. 19 shows a vibration plate E1) which is formed within the substrate (i.e. base 312), is connected to at least one integrated permanent magnet (Fig. 19 shows a permanent magnet E2) and is electrodynamically controllable since electromagnetic force cause the vibration plate (i.e. membrane) E1 to vibrate….Para. [0070], Lines 6-7. Doshida further teaches of a piezoelectric sounding body 32 which is applied onto the vibration plate (i.e. membrane) E1and is piezoelectrically controlled separately from the vibration plate (i.e. membrane) E1 (the vibration plate 323 of the piezoelectric sounding body 32 and the vibration plate E1 of the electromagnetic sounding body 31can vibrate independently without interfering with each other Para. [0146], Lines 13-15); wherein the piezoelectric sounding body 32 is configured to emit a sound (Para. [0016], Lines 7-10).
Doshida does not explicitly teach that the piezoelectric sounding body is a bending actuator.
	Stoppel teaches in Fig 1a of a bending actuator form by a first bending actuator 10 and a second bending actuator 12.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the piezoelectric sounding body, as taught by Doshida, with the bending actuator, as taught by Stoppel. The motivation is to increased bending force by using the bending actuator, thus improved sound pressure and frequency response of the sound transducer.
The combination of Doshida and Stoppel do not explicitly teach that an agglomerating powder to produce a permanent magnet.
	Guillaud teaches of a method of using an agglomerating powder to produce a permanent magnet (Col. 3, Lines 45-48). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sound transducer, as taught by the combination of Doshida and Stoppel, with the method of using the agglomerating powder to produce the permanent magnet, as taught by Guillaud. The motivation is to increase the magnetic properties of the permanent magnet by using the agglomerating powder.
Allowable Subject Matter
12.	Regarding claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 7AM-5PM EST T-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)-272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653